Citation Nr: 0819717	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for chronic bronchitis 
with residuals, currently rated 60 percent disabling since 
October 19, 2006, to include entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
issued by the Regional Office in Cleveland, Ohio.  
Jurisdiction is with the Newark, New Jersey, RO.

In January 2007, the veteran and his son testified before the 
undersigned Veterans Law Judge, at the local RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2007 decision, the Board denied an increased 
rating above 60 percent for bronchitis with residuals since 
October 19, 2006.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2008, 
the Court granted the parties' joint motion for remand.

In May 2008, the veteran's attorney submitted medical 
opinions from two of the veteran's private physicians dated 
in March 2008.  The veteran has not waived RO consideration 
of this additional evidence.  The newly submitted evidence is 
relevant to the issue of entitlement to an increased rating 
for the service-connected chronic bronchitis with residuals, 
to include TDIU.  Thus, remanding this issue for AOJ 
consideration of such evidence is necessary.  See 38 C.F.R. 
§ 20.1304 (2007). Accordingly, these records are referred to 
the RO for initial review.  Id.

In the joint motion, the parties agreed that consideration of 
38 C.F.R. § 4.16(a), and reconsideration of 38 C.F.R. 
§ 3.321(b), was warranted based upon evidence in the record 
which "indicates that Appellant apparently worked full-time 
as an upholsterer for decades, but reduced his employment to 
part-time presumably on the basis of his service-connected 
condition."  

While there is some question as to whether such evidence 
existed in the record at the time of the Board's March 2007 
decision, the March 2008 medical opinions recently provided 
by the veteran's attorney clearly address a link between the 
veteran's employment and his pulmonary problems.  For 
example, the March 18, 2008, statement of a private physician 
stated that the veteran "has not been able to work for a 
number of years prior to 2008 due to bronchiectasis, 
emphysema and asthma."  

The RO has not addressed the claim for TDIU benefits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Under 
these circumstances, the Board believes that it would be 
prejudicial to the veteran if the agency of original 
jurisdiction did not have the opportunity to adjudicate the 
TDIU claim in the first instance.

Accordingly, the case is REMANDED for the following action:

After consideration of all the evidence 
received since issuance of the most recent 
Statement of the Case, with particular 
attention to the March 2008 medical 
opinions, readjudicate the issue of an 
increased rating for bronchitis residuals, 
above 60 percent since October 19, 2006, 
to include reconsideration of entitlement 
to extraschedular benefits under 38 C.F.R. 
§ 3.321(b) and initial consideration of 
entitlement to TDIU under 38 C.F.R. 
§ 4.16(a).  If any part of the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

